


Aflac Incorporated 3rd Quarter 2015 10-Q [afl-09301510q.htm]
EXHIBIT 10.31


STATE OF GEORGIA,
COUNTY OF MUSCOGEE:




AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AGREEMENT, made and entered into as of the 19th day of August, 2015, by and
between AMERICAN FAMILY LIFE ASSURANCE COMPANY OF COLUMBUS (Aflac), a Nebraska
corporation, hereinafter referred to as “Corporation,” and PAUL S. AMOS, II, a
resident of said State and County, hereinafter referred to as “Employee;”


W I T N E S S E T H T H A T:


WHEREAS, the Employee and Aflac Incorporated, the parent company of the
Corporation, previously entered into an employment agreement dated January 1,
2005, as subsequently amended (the “Original Agreement”);


WHEREAS, the Employee is currently employed by the Corporation as its President;


WHEREAS, Corporation and Employee desire to amend and restate the Original
Agreement and to set forth the terms and conditions of Employee’s employment by
Corporation as its President;


NOW, THEREFORE, the parties, for and in consideration of the mutual covenants
and agreements hereinafter contained, do contract and agree as follows, to-wit:


1.    Purpose and employment. The purpose of this Agreement is to define the
relationship between Corporation as an employer and Employee as an employee and
President of the Corporation.


2.    Duties. Employee agrees to provide executive management services as
President of Corporation to Corporation and its subsidiaries and affiliates on a
full-time and exclusive basis; provided, however, nothing shall preclude
Employee from engaging in charitable and community affairs or managing his own
or his family’s personal investments.


3.    Performance. Employee agrees to devote all necessary time and his best
efforts in the performance of his duties as President of Corporation on behalf
of Corporation and its subsidiaries and affiliates.


4.    Term. The term of employment under the Original Agreement began on January
1, 2005, for a period of three (3) years until December 31, 2007. Under the
Original Agreement, effective each January 1, beginning effective January 1,
2006, the scheduled term of the Original Agreement was automatically extended
for successive one (1)-year periods. Most recently, the term was automatically
extended on January 1, 2015, such that the current term is through December 31,
2017. Under this Agreement, the term shall continue to be extended for one
(1)-year periods as of









--------------------------------------------------------------------------------












each January 1, beginning January 1, 2016, unless written notice of termination
is given prior to such annual date by one party to the other party that the
Agreement will not be extended by its terms.


5.    Base salary. For all the services rendered by Employee, Corporation shall
continue to pay Employee a base salary of six hundred seventy-seven thousand
nine hundred dollars ($677,900.00) per year commencing January 1, 2015, said
salary to be payable in accordance with Corporation’s normal payroll procedures.
Employee’s base salary may be increased annually during the term of this
Agreement and any extensions hereof as determined by the Compensation Committee
of the Board of Directors of Aflac Incorporated (the “Compensation Committee of
the Board”).


6.    Documentation of increase in base salary. Any increase in base salary
determined by the Compensation Committee of the Board under Paragraph 5 shall be
documented in the Corporation’s records and communicated to the Employee, as the
Compensation Committee of the Board may determine.


7.    Management Incentive Plan. In addition to the base salary paid to Employee
in accordance with Paragraph 5, Corporation shall for each calendar year of
Employee’s employment by Corporation, beginning (for purposes of this Agreement)
with the calendar year 2015, continue to pay Employee, as performance bonus
compensation, an amount determined each year under the current Aflac
Incorporated Management Incentive Plan (i.e., short-term incentive program) with
a target level based on at least one hundred and twenty-five percent (125%) of
base salary. Nothing in this Paragraph shall preclude Employee from receiving
additional discretionary bonuses approved by the Chief Executive Officer or the
Compensation Committee of the Board. Amounts payable to Employee under the Aflac
Incorporated Management Incentive Plan (or any successor or other executive
bonus program) shall be payable in such manner, at such times and in such forms,
as prescribed by the terms of the Aflac Incorporated Management Incentive Plan
(or successor or other program).


8.    Employee benefits. Employee shall be eligible to participate with other
employees of Corporation in all fringe benefit programs applicable to
similarly-situated employees generally which may be authorized and adopted from
time to time by the Board of Directors of Aflac Incorporated (the “Board”),
including without limitation: a qualified pension plan, a qualified 401(k) and
profit sharing plan, a disability income or sick pay plan, an accident and
health plan (including medical reimbursement and hospitalization and major
medical benefits), and a group life insurance plan. In addition, Corporation
shall furnish to Employee such other “fringe” or employee benefits as are
provided to similarly-situated key executive employees of Corporation and such
additional employee benefits which the Compensation Committee of the Board or
the Chief Executive Officer shall determine to be appropriate to Employee’s
duties and responsibilities as President of the Corporation, including, without
limitation, reimbursement of legal and accounting expenses incurred by Employee
in connection with the preparation of his employment or other agreements with
Corporation and any expenses for legal, accounting or financial services
incurred by Employee in connection with his employment. Any reimbursements made
pursuant to the preceding sentence shall be paid as soon as practicable but no
later than ninety (90) days after Employee submits evidence of such expenses to
Corporation (which payment date shall in no











2

--------------------------------------------------------------------------------










event be later than the last day of the calendar year following the calendar
year in which the expense was incurred). The amount of such reimbursements
during any calendar year shall not affect the benefits provided in any other
calendar year, and the right to any such benefits shall not be subject to
liquidation or exchange for another benefit.


9.    Equity award plans. Employee shall be eligible to be awarded stock
options, restricted stock awards, and other equity awards (collectively, “Equity
Awards”) to purchase Corporation’s common stock under the Aflac Incorporated
Long-Term Incentive Plans for selected key employees and directors during the
term of this Agreement.


10.    Working facilities and expenses. Employee shall be provided with an
office, books, periodicals, stenographic and technical help, ground and air
transportation, and such other facilities, equipment, supplies and services
suitable to his position and adequate for the performance of his duties.
Corporation shall pay Employee’s fees and dues in such social and country clubs,
civic clubs and business societies and associations as shall be appropriate in
facilitating Employee’s job performance and in the best interest of Corporation.
Corporation shall also pay all appropriate business liability insurance and any
business licenses and fees pertaining to the services rendered by Employee
hereunder.


Employee is encouraged and is expected, from time to time to incur reasonable
expenses for promoting the business of Corporation, including expenses for
social and civic club memberships and participation, entertainment, travel and
other activities associated with Employee’s duties. The cost of all such
activities shall be the expenses of Corporation unless the Compensation
Committee of the Board shall determine in advance that any such expense of
Employee should be paid by Employee.


Any expense reimbursements made to satisfy the terms of this Paragraph 10 shall
be paid as soon as practicable but no later than ninety (90) days after Employee
submits evidence of such expenses to Corporation (which payment date shall in no
event be later than the last day of the calendar year following the calendar
year in which the expense was incurred). The amount of such reimbursements
during any calendar year shall not affect the benefits provided in any other
calendar year, and the right to any benefits under this Paragraph shall not be
subject to liquidation or exchange for another benefit.


11.    Vacation. Employee shall continue to be entitled to his vacation time
with pay during each calendar year in accordance with Corporation’s vacation
policy for senior executive employees. In addition, Employee shall be entitled
to such holidays as Corporation shall recognize for its employees generally.


12.    Sickness and total disability. Employee’s absence from work because of
sickness or accident (not resulting in Employee becoming “totally disabled,” as
that term is hereinafter defined) shall not result in any adjustment in
Employee’s compensation or other benefits under this Agreement.


Should Employee become totally disabled as a result of sickness or accident and
unable to adequately perform his regular duties prescribed under this Agreement,
his base salary (which shall













3

--------------------------------------------------------------------------------










continue to be adjusted as provided for in Paragraph 5), together with incentive
bonuses under the Aflac Incorporated Management Incentive Plan and his
participation in Corporation’s employee benefit programs and retirement plan
shall continue without reduction except as hereinafter provided, during the
continuance of such disability for a period not exceeding the earlier of (1) the
end of the term of this Agreement or any extension hereof, or (2) a period of
one and one-half (1-1/2) years (547 calendar days) for each continuous
disability. Payments pursuant to this Paragraph 12 shall be reduced by any
amounts paid to Employee during any such period of disability from time to time
under any disability programs, plans or policies maintained by Corporation, its
subsidiaries or affiliates. In addition, if during, or on the first day of, the
period Employee is receiving such disability pay and benefits, (i) Employee
reaches or has reached the date upon which he satisfies the criteria to receive
the maximum percentage of retirement benefits available under the Aflac
Incorporated Supplemental Executive Retirement Plan (the “Maximum Retirement
Benefit Date”); and (ii) upon or after the Maximum Retirement Benefit Date,
there ceases to be a reasonable expectation that he will return to perform
services for Corporation, such that Employee has a separation from service (as
defined below) and his Benefit Commencement Date under the Aflac Incorporated
Supplemental Executive Retirement Plan (the “SERP”) has occurred (whether or not
the SERP benefit payments are to actually commence on his Benefit Commencement
Date or are to be delayed by six (6) months as may be required under the SERP to
satisfy the requirements of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”)); the amount of disability pay consisting of base
salary and cash incentive bonuses being paid or payable under this Paragraph 12
shall be reduced effective as of the date of such separation from service to an
amount that is forty percent (40%) of the amount being paid or payable
immediately before such date.


Should Employee’s total disability continue for a period beyond the end of the
term of this Agreement or in excess of five hundred and forty-seven (547)
calendar days, this Agreement shall, at the end of such period which first
occurs, be automatically terminated. If, however, prior to such time, Employee’s
total disability shall have ceased and he shall have resumed the adequate
performance of his duties hereunder, this Agreement shall continue in full force
and effect and Employee shall be entitled to continue his employment hereunder
and to receive his full compensation and other benefits as though he had not
been disabled; provided, however, unless Employee shall adequately perform his
duties hereunder for a continuous period of at least sixty (60) calendar days
following a period of total disability before Employee again becomes totally
disabled, he shall not be entitled to start a new five hundred and forty-seven
(547)-day period under this Paragraph, but instead may only continue under the
remaining portion of the original five hundred and forty-seven (547)-day period
of total disability. In the event Employee shall not adequately perform his
duties hereunder for a continuous period of at least sixty (60) calendar days
following a period of total disability, the running of the original five hundred
and forty-seven (547)-day period shall cease during the time of Employee’s
adequate performance of his duties hereunder before Employee again becomes
totally disabled.


If, following Employee’s becoming totally disabled, this Agreement shall be
terminated (as provided in the preceding paragraph) and Employee’s employment
with Corporation terminated, Employee shall be one hundred percent (100%) vested
in, and entitled to, benefits under the SERP determined as if Employee’s “Years
of Participation” and “Years of Employment” (as such terms (or similar terms)
are defined in the SERP) include the period of







4

--------------------------------------------------------------------------------










time before such termination date during which Employee was totally disabled.
Furthermore, if on such termination date Employee is not yet eligible for an
early retirement benefit under the SERP, Employee will be entitled to benefits
under the SERP the amount of which shall be determined as if his termination
date was Employee’s Early Retirement Date (as such term is defined in the SERP);
provided, these provisions shall not affect the timing or form of his SERP
distributions, which shall be determined solely under the terms of the SERP.


For the purpose of this Agreement, the term “totally disabled” or “total
disability” shall mean Employee’s inability to adequately perform his executive
and management duties hereunder on account of accident or illness. It is
understood that Employee’s occasional sickness or other incapacity of short
duration may not result in him being or becoming “totally disabled;” however,
such illness or incapacity could constitute Employee’s being or becoming
“totally disabled” if such illness or incapacity is prolonged or recurring.


13.    Termination of employment.


A.    Termination by Corporation. The Chief Executive Officer may terminate this
Agreement and Employee’s employment (the date thereof being referred to as his
“Actual Termination Date”), at any time, with or without “good cause” (“good
cause” being hereinafter defined), (i) immediately upon giving written notice to
Employee of his termination for “good cause,” and (ii) by giving at least thirty
(30) days’ written notice to Employee of its intention to terminate Employee’s
employment without “good cause;” provided, however, with respect to termination
without “good cause,” Corporation may, at its election, terminate Employee’s
actual employment (so that Employee no longer renders services on behalf of
Corporation) at any time during said thirty (30) day period; and,


(1)    In the event such termination is for “good cause,” Corporation shall be
obligated only to pay Employee his base salary earned under Paragraph 5 through
his Actual Termination Date.


For purposes of this Agreement (including Paragraph 18 hereof), “good cause”
shall mean: that, in the sole discretion of the Chief Executive Officer, any of
the following have occurred or exist: (i) the willful and deliberate failure of
Employee to substantially perform his executive and management duties hereunder
for reasons other than Employee’s sickness, injury or disability; (ii) the
willful and deliberate conduct by Employee which results in substantial injury
or damage to Corporation; or (iii) the conviction or plea of guilty by Employee
of a felony crime. A termination of Employee for “good cause” based on clause
(i) or (ii) of the preceding sentence will take effect immediately, unless Chief
Executive Officer, in his sole discretion, allows Employee a right to cure, in
which case such termination for “good cause” will take effect thirty (30) days
(or such shorter period as determined by the Chief Executive Officer) after
Employee receives from Corporation written notice of its intent to terminate
Employee’s employment and Corporation’s description of the alleged cause, unless
Employee, in the opinion of the Chief Executive Officer, during such permitted
cure period, makes significant progress toward remedying (and as soon as
practicable thereafter, substantially completes the remedy of) the events or
circumstances constituting “good cause;” a termination of Employee for “good
cause” based on clause (iii) of the preceding sentence will take effect
immediately.









5

--------------------------------------------------------------------------------










(2)    In the event such termination is without “good cause,” as defined in
subparagraph (1) of this Paragraph and, if applicable, subject to the terms of
Paragraph 18, and if Employee timely signs and does not revoke a release as
provided in subparagraph G of Paragraph 13, Corporation shall be obligated to:


(a)    upon Employee’s separation from service, pay Employee his base salary as
provided for in Paragraph 5 of this Agreement up to the end of the scheduled
term of this Agreement; provided, if at the time Employee has a separation from
service (such that his Benefit Commencement Date under the SERP has occurred)
Employee has attained his Maximum Retirement Benefit Date, all payments being
paid or payable under this subparagraph (a) shall cease or not commence, as
applicable. Such amount, if any, payable under this subparagraph (a) for the
period after his Actual Termination Date will be paid in accordance with the
regular payroll schedule applicable to all other similarly-situated active
executive employees of Corporation commencing with the next regularly scheduled
payday, with any portion of such amount that is payable within the six (6)-month
period beginning on the date of his separation from service being paid in a lump
sum upon the day after the six (6)-month anniversary of his separation from
service;


(b)    pay Employee an amount equal to a portion of his performance bonus
compensation as provided for in Paragraph 7 of this Agreement prorated based on
the number of days through the end of the scheduled term of this Agreement;
provided, if at the time Employee has a separation from service (such that his
Benefit Commencement Date under the SERP has occurred) Employee has attained his
Maximum Retirement Benefit Date, all payments being paid or payable under this
subparagraph (b) shall cease or not commence, as applicable. The amount of such
bonus payable under this subparagraph (b), if any, will be paid to Employee
pursuant to the terms and customary operations of the Aflac Incorporated
Management Incentive Program (or other applicable bonus program) except that
Employee’s performance will be deemed to be at target while actual performance
of Corporation will be applied; provided, if the scheduled term of this
Agreement ends after the calendar year in which the notice of termination is
given, (i) the bonus payment for the calendar year in which such notice is given
(and any other full calendar year that ends before the scheduled term of this
Agreement ends) will be paid without any proration; and (ii) the amount of the
bonus payment for the calendar year in which the scheduled term of this
Agreement ends will be calculated on a pro rata basis, using the number of days
elapsed during such calendar year through the end of the scheduled term of this
Agreement, and will be paid upon Employee’s separation from service in a lump
sum between January 1 and March 15, inclusive, of the calendar year following
the calendar year in which the scheduled term of this Agreement ends or, if
later, upon the day after the six (6)-month anniversary of his separation from
service;



















6

--------------------------------------------------------------------------------






(c)    continue to honor all Equity Awards, subject to the terms thereof,
granted to Employee prior to the termination date stated in said written notice,
all of said options to be or become fully vested as of the termination date
stated in said written notice; provided, any Equity Awards that vest based on
performance will remain subject to the applicable performance criteria, and
Employee’s performance will be deemed to be at target while actual vesting based
on performance of Corporation will be applied in the manner and at the time
provided in the agreements for such Equity Awards;


(d)    upon Employee’s separation from service, continue to pay or provide to
Employee all of the retirement, health, life and disability benefits, as are
provided for in this Agreement or under any programs, plans or policies covering
Employee at the time of any such notice of termination, up to the end of the
scheduled term of this Agreement.


Notwithstanding the foregoing, after Employee’s Actual Termination Date,
Employee shall not actively participate in any retirement plan qualified under
Code Section 401(a), any employee stock purchase plan under Code Section 423,
any fully insured benefit for which the insurer does not allow post-employment
participation, or any other plan or benefit (other than Corporation’s
self-insured group health plan) that Corporation or the third-party insurer of
such benefit reasonably determines is not suitable or available for
post-employment participation. In such event, Employee shall be entitled to the
benefits described in the next succeeding paragraph, to the extent applicable,
up to the end of the scheduled term of this Agreement.


(i)    After Employee’s Actual Termination Date, Employee shall no longer
actively participate in the Aflac Incorporated 401(k) Savings and Profit Sharing
Plan (the “401(k) Plan”). Corporation shall pay to Employee an amount equal to
the dollar amount of matching contributions, if any, that would have been made
to Employee’s account(s) under the 401(k) Plan if Employee had continued to
actively participate in such plan for the period from Employee’s Actual
Termination Date through the end of the scheduled term of this Agreement, and
had made Employee deferrals at the deferral rate necessary to receive the
maximum matching contribution (if any) available to him under the terms of the
401(k) Plan with such amount being calculated as if Employee’s compensation and
the limits applicable under the 401(k) plan all remained at the levels in effect
as of the date the notice of termination is given. This payment shall be made to
Employee in a lump sum upon the day after the six (6)-month anniversary of his
separation from service.


(ii)    If, following Employee’s separation from service, Employee does not
qualify for retiree health benefits (if



















7

--------------------------------------------------------------------------------




any) under Corporation’s group health plan, then upon Employee’s separation from
service, Corporation shall allow Employee to continue to participate in
Corporation’s group health plan for the remainder of the stated term of this
Agreement as if he remained an active employee; provided, Employee pays the full
premium cost for such coverage; and provided further, Corporation shall
reimburse Employee for the employer portion of the cost of such coverage (such
that Employee shall pay in net terms only the active employee cost of such
coverage) within sixty (60) days after the end of each calendar month in which
Employee maintains such coverage.


B.    Termination by Employee. Employee may terminate this Agreement, at any
time by giving at least sixty (60) days’ written notice to Corporation of his
intention to terminate his employment;


(1)    in the event such termination by Employee shall be without “good reason”
(as defined in Paragraph 18 hereof) and with a bona fide intent either (i) to
retire or (ii) not to work in, or engage in a business or activity that would be
in a Competing Business (as defined in Paragraph 15) that would violate the
covenant against competition as set forth in Paragraph 15, Corporation shall be
obligated to:


(a)    pay Employee his base salary due him under Paragraph 5 of this Agreement
up to his Actual Termination Date;


(b)    pay Employee an amount equal to any performance bonus compensation due
him under Paragraph 7 of this Agreement for the period ending on the earlier of
(i) the termination date stated in such written notice, or (ii) the last day of
the calendar year in which written notice of termination is provided. The amount
of said bonus, if any, will be paid to Employee pursuant to the terms and
customary operations of the Aflac Incorporated Management Incentive Program (or
other applicable bonus program) except that Employee’s performance will be
deemed at target while actual performance of Corporation will be applied, and
will be calculated on a pro rata basis, using the number of days Employee was
actually employed by Corporation during the calendar year in which Employee
provides such written notice of termination;


(c)    continue to honor all Equity Awards, subject to the terms thereof, which
have been granted to Employee and are fully vested prior to the termination date
stated in said written notice;


(d)    pay Employee, and if elected by Employee, his spouse such retirement
benefits as are provided for in the Aflac Incorporated Supplemental Executive
Retirement Plan (the “SERP”) under Paragraph 9 thereof. For purposes of this
subparagraph, Employee shall continue to accrue “credited service” as an
employee under the SERP up through his Actual Termination Date; provided,

















8

--------------------------------------------------------------------------------




these provisions shall not affect the timing or form of his SERP distributions,
which shall be determined solely under the terms of the SERP.


(2)    In the event such termination by Employee shall be for “good reason” (as
defined in Paragraph 18 hereof), and if Employee timely signs and does not
revoke a release as provided in subparagraph G of Paragraph 13, Corporation
shall be obligated to provide Employee with the payments, benefits and rights in
a manner, at such times and in such forms as specified in subparagraphs
A.(2)(a)-(d) of this Paragraph 13.


(3)    In the event (i) such termination by Employee shall be without “good
reason” (as defined in Paragraph 18 hereof) and (ii) Corporation determines that
Employee’s post-employment activities violate, or will be in violation of, the
Covenants of Paragraphs 15 and/or 16, then Corporation shall not be obligated to
make or provide any further payments or benefits to Employee under this
Agreement except as herein provided in this subparagraph.


(a)    Subject to Corporation’s rights under Paragraphs 15 and 16, Corporation
shall pay Employee his base salary due him under Paragraph 5 of this Agreement
up to his Actual Termination Date;


(b)    Subject to Corporation’s rights under Paragraphs 15 and 16 hereof,
Corporation shall continue to honor all Equity Awards, subject to the terms
thereof, which have been granted to Employee and are fully vested prior to the
termination date stated in said written notice.


C.    Termination while disabled. If Employee is totally disabled at the time
any such notice of termination is given, then notwithstanding the provisions of
this Paragraph 13, Corporation shall nevertheless continue to pay Employee, as
his sole compensation hereunder, the compensation and other benefits for the
remaining period of Employee’s total disability as provided for in Paragraph 12
hereinabove. It is understood that in no event shall such disabled Employee be
entitled to compensation under this Paragraph 13 in addition to the continuation
of his compensation under Paragraph 12.


D.    Cooperation After Notice of Termination. Following any such notice of
termination, Employee shall fully cooperate with Corporation in all matters
relating to the winding up of his pending work on behalf of Corporation and the
orderly transfer of any such pending work to other employees of Corporation as
may be designated by the Chief Executive Officer; and to that end, Corporation
shall be entitled to full-time services of Employee through his Actual
Termination Date and such full-time or part-time services of Employee as
Corporation may reasonably require during all or any part of the sixty (60)-day
period that follows his Actual Termination Date; provided, the parties
acknowledge that, depending on the level of services so required, the provision
of such services may delay the timing of Employee’s separation from service.


E.    Separation from Service. The term “separation from service” when used in
this Agreement shall mean that Employee separates from service with Corporation
and all affiliates, as defined in Code Section 409A and guidance issued
thereunder (“Section 409A”). As













9

--------------------------------------------------------------------------------




a general overview of Section 409A’s definition of “separation from service”, an
employee separates from service if the employee dies, retires, or otherwise has
a termination of employment with all affiliates, determined in accordance with
the following:


(1)    Leaves of Absence. The employment relationship is treated as continuing
intact while the employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six (6) months, or,
if longer, so long as the employee retains a right to reemployment with an
affiliate under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only while there is a reasonable
expectation that the employee will return to perform services for an affiliate.
If the period of leave exceeds six (6) months and the employee does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six (6)-month period. Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the employee to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a twenty-nine (29)-month period of
absence shall be substituted for such six (6)-month period.


(2)    Status Change. Generally, if an employee performs services both as an
employee and an independent contractor, the employee must separate from service
both as an employee and as an independent contractor pursuant to standards set
forth in Treasury Regulations to be treated as having a separation from service.
However, if an employee provides services to affiliates as an employee and as a
member of the Board of Directors, the services provided as a director are not
taken into account in determining whether the employee has a separation from
service as an employee for purposes of this Agreement.


(3)    Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the employer and the employee reasonably anticipate that (A) no further
services will be performed after a certain date, or (B) the level of bona fide
services the employee will perform after such date (whether as an employee or as
an independent contractor) will permanently decrease to less than fifty percent
(50%) of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding thirty-six
(36)-month period. Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the employee continues to
be treated as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly-situated service
providers have been treated consistently, and whether the employee is permitted,
and realistically available, to perform services for other service recipients in
the same line of business. For periods during which an employee is on a paid
bona fide leave of absence and has not otherwise terminated employment as
described in subparagraph (1) above, for purposes of this subparagraph, the
employee is treated as providing bona fide services at a level equal to the
level of services that the employee would have been required to perform to
receive the compensation paid with respect to such leave of absence. Periods
during which an employee is on an unpaid bona fide leave of absence and has not
otherwise terminated employment are disregarded for purposes of this subsection
(including for purposes of















10

--------------------------------------------------------------------------------




determining the applicable thirty-six (36)-month period).


F.    Separate Payments. Each payment made to Employee pursuant to this
Paragraph 13 or Paragraph 18 shall be treated as a separate payment for purposes
of Code Section 409A.


G.    Release Requirement. As a condition to Employee receiving any pay or
benefits under subparagraph A(2) or B(2) of this Paragraph 13 or under Paragraph
18 (as applicable), Employee must sign (and not revoke) a written release
agreement (“Release”) containing any terms specified by Corporation for (i)
Employee’s release of Corporation and its affiliates from all claims arising
from Employee’s employment or termination, (ii) Employee’s non-revocation of
that release during the seven (7)-day period applicable to age-based claims, and
(iii) Employee’s promise to comply with specified confidentiality,
noncompetition and/or nonsolicitation provisions. Corporation will terminate
Employee’s eligibility for severance pay and benefits if she fails to sign, if
she revokes, or if she fails to follow the terms of this Release and if it is
not signed and returned to Corporation within the earlier of (i) the deadline
specified by Corporation, or (ii) sixty (60) days after Employee’s Actual
Termination Date (or Termination Date for purposes of Paragraph 18). Employee
must sign the Release after his Actual Termination Date (or Termination Date for
purposes of Paragraph 18). In the event that any payment under subparagraph A(2)
or B(2) of this Paragraph 13 or under Paragraph 18 (as applicable) is not exempt
from Code Section 409A, the payment timing is based on the signing of this
Release, and the period in which Employee could timely sign and return the
release spans two (2) calendar years, such payment shall in all events be made
in the second such calendar year. Notwithstanding the foregoing, if the payment
timing of any portion of payments or benefits, which rely solely on the
short-term deferral rule to be exempt from Code Section 409A, would be delayed
beyond the short-term deferral rule period due to Employee’s late signing of the
Release, such portion shall be forfeited.


14.    Death of Employee. In the event of Employee’s death during the term of
this agreement or any extension hereof, this Agreement shall terminate
immediately, and Employee’s estate shall be entitled to receive terminal pay in
an amount equal to the amount of Employee’s base salary and any performance
bonus compensation actually paid by Corporation to Employee during the last
thirty-six (36) months of his life, said terminal pay to be paid in thirty-six
(36) equal monthly installments beginning on the first day of the month next
following the month during which Employee’s death occurs. If the Employee’s
death occurs before he has been employed for thirty-six (36) months, the
terminal pay shall be based on an amount equal to the Employee’s base salary and
any performance bonus actually paid by Corporation to Employee during the period
of his employment plus the amount of base salary and performance bonus the
Employee would have been paid had he survived for the full initial thirty-six
(36)-month period. Terminal pay as herein provided for in this Paragraph shall
be in addition to amounts otherwise receivable by Employee or his estate under
this or any other agreements with Corporation or under any employee benefits or
retirement plans established by Corporation and in which Employee is
participating at the time of his death. In addition, Corporation shall honor all
Equity Awards, subject to the terms thereof, granted to Employee prior to his
death and Employee or his estate shall, if not otherwise vested, become fully
vested in said options as of the date of Employee’s death. For purposes of this
Paragraph, Employee shall, upon his death, be given such additional “credited
service” as necessary

















11

--------------------------------------------------------------------------------




to fully qualify Employee under Aflac Incorporated Supplemental Executive
Retirement Plan (“SERP”) and to provide a survivor annuity to Employee’s spouse
under the Plan. If upon Employee’s death Employee was not eligible for (at
least) an early retirement benefit under the SERP, benefits will be payable
under the SERP the amount of which shall be determined as if Employee’s date of
death was his Early Retirement Date (as such term is defined in the SERP);
provided, these provisions shall not affect the timing or form of his SERP
distributions, which shall be determined solely under the terms of the SERP.


15.    Covenants not to compete and not to disclose confidential information and
trade secrets.
A.    Covenant against competition. During employment and for a twenty-four
(24)-month period after Employee’s Actual Termination Date (or Termination Date
for purposes of Paragraph 18) resulting from (i) Employee’s voluntary
termination without “good reason” (as defined in Paragraph 18), or
(ii) Corporation’s termination of Employee for “good cause” (as defined in
Paragraph13), Employee will not, on his own behalf, or on behalf of any other
person or entity, compete with Aflac Incorporated and its affiliated companies
(the “Aflac Companies”) by providing in the Restricted Territory (as defined in
subparagraph A(3) of this Paragraph 15) to any Competing Business (as defined in
subparagraph A(2) of this Paragraph 15), services similar to those Employee
provided to the Aflac Companies with respect to the Aflac Business (as defined
in subparagraph A(1) of this Paragraph 15), in circumstances in which Employee’s
responsibilities and duties are substantially similar to those performed by him
during the 24-month period ending on his Actual Termination Date.
(1)     “Aflac Business” means the Aflac Companies’ insurance company business,
which the Aflac Companies operate throughout the United States (including the
District of Columbia, Puerto Rico, the U.S. Virgin Islands and Guam) and
throughout Japan, and which includes but is not limited to (i) the development,
underwriting marketing, distribution and sale of individual and group voluntary
insurance products, including accident, cancer and other specified diseases,
dental, hospital confinement indemnity, hospital confinement sickness indemnity,
hospital intensive care, life, annuities, lump sum cancer, lump sum cancer
critical illness, specified health event, short term disability and vision;
(ii) the offering of un-reimbursed medical, dependent care, and transportation
flexible spending accounts; and (iii) operating a private medical and insurance
product exchange and similar enrollment services. “Aflac Business” will also
include any additional insurance and reimbursement account products and
services, which become part of the business conducted by the Aflac Companies,
whether through acquisition and/or development, and in which or to which
Employee has had direct exposure in his position with the Aflac Companies.
Similarly, “Aflac Business” will not include any business operation, which
formerly was part of the business conducted by the Aflac Companies and which
ceased being a part thereof due to divestiture or discontinuation of that part
of the business.


(2)     “Competing Business” means any person, concern or entity, which is
engaged in, or conducts a business substantially the same as, the Aflac Business
or any part thereof.













12

--------------------------------------------------------------------------------




(3)     “Restricted Territory” means the area within the United States
(including the District of Columbia, Puerto Rico, the U.S. Virgin Islands and
Guam) and Japan.


B.    Covenant against disclosure of confidential information and trade secrets.
Employee acknowledges that, during the term of his employment under this
Agreement, Employee will be privy to (i) certain confidential and proprietary
information of Aflac Companies, which constitutes trade secrets as defined in
the Georgia Trade Secret Act of 1990 (the “Trade Secret Act”), and (ii) certain
other confidential and proprietary information of Corporation that may not
constitute trade secrets as so defined. With respect to such Trade Secrets and
other confidential and proprietary information, Employee covenants and agrees,
as follows:
(1)    Employee agrees to not disclose to any third party, without the prior
written consent of the Chief Executive Officer or unless necessary to perform
his duties and responsibilities hereunder, the processes, machines, technical
documentation, computer programs, customer lists, identity of customers,
business plans, marketing plans and techniques, pricing data, financial data,
marketing programs, customer files, financial institution files, technical
expertise and know how, and other confidential and proprietary information and
trade secrets, whether as defined in the Trade Secret Act or which may lie
beyond it (collectively, the “Property”), which have been or will be provided to
Employee by any of the Aflac Companies and are confidential and proprietary
property of any of the Aflac Companies. Employee further agrees not to use any
Property to his personal benefit or the benefit of any third party. Employee
also agrees to return to Corporation all such Property which is tangible upon or
before his Actual Termination Date. Notwithstanding the foregoing, the Property
protected hereunder will not include any data or information that has been
disclosed to the public (except where such public disclosure has been made by
Employee without authorization), that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means. The restrictions in this Paragraph are in addition to, and not in lieu
of, any rights or remedies Corporation may have available pursuant to the laws
of the State of Georgia to prevent the disclosure of trade secrets and
proprietary information, with such laws including but not limited to the Trade
Secrets Act.
(2)    Employee’s obligations under the nondisclosure provisions in this
Paragraph 15.B (i) will apply to Property that does not constitute trade secrets
during the term of Employee’s employment hereunder and for as long as the
Property remains confidential, and (ii) will apply to Property that constitutes
trade secrets until such Property no longer constitutes trade secrets and is no
longer confidential.
16.    Enforcement of restrictive covenants.
A.Blue Penciling. The parties agree that if any court finds that any provision
in Paragraph 15 or this Paragraph 16 is overly broad such that it is
unenforceable under applicable state law, the court may reform that provision to
narrow its scope to the extent necessary to render it enforceable.


B.Severability. Employee acknowledges and agrees that the covenant against
competition and the covenant against disclosure contained in Paragraphs 15.A and
15.B,

















13

--------------------------------------------------------------------------------




respectively, are reasonable and valid and do not impose limitations greater
than those that are necessary to protect the business interests and confidential
information of the Aflac Companies. The parties agree that the invalidity or
unenforceability of any one or more of such covenants, other provisions, or
parts thereof (collectively the “Covenants”) will not affect the validity or
enforceability of the other Covenants, all of which are inserted conditionally
on their being valid in law. In the event one or more Covenants contained herein
are ruled invalid (after application of subparagraph A of this Paragraph), this
Agreement will be construed as if such invalid Covenant had not been inserted.
The parties hereto agree that the Covenants contained in this Agreement are
severable and divisible; that none of such Covenants depends on any other
Covenant for its enforceability; that such Covenants constitute enforceable
obligations between the parties; that each such Covenant will be construed as an
agreement independent of any other Covenant of this Agreement; and that the
existence of any claim or cause of action by one party to this Agreement against
the other party to this Agreement, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by any party to this
Agreement of any such Covenant.


C.Injunctive Relief. Employee hereby agrees that any remedy at law for any
breach of the Covenants will be inadequate and that any of the Aflac Companies
will be entitled to apply for injunctive relief in addition to any other remedy
the Aflac Companies might have under this Agreement.


D.Claim for Damages. Employee acknowledges that, in addition to seeking
injunctive relief, any of the Aflac Companies may bring a cause of action
against him for any and all losses, liabilities, damages, deficiencies, costs
(including, without limitation, court costs), and expenses (including, without
limitation, reasonable attorneys’ fees), incurred by the Aflac Companies and
arising out of or due to his breach of any Covenant or agreement contained in
Paragraph 15. Notwithstanding anything herein to the contrary, the breach of any
Covenant will cause Employee to forfeit any and all payments otherwise due under
subparagraphs A(1), B(1) and B(3) (as applicable) of Paragraph 13, and the
breach of the nondisclosure Covenant set forth in Paragraph 15.B will cause
Employee to forfeit any and all payments otherwise due under subparagraphs A(2)
and B(2) (as applicable) of Paragraph 13; and Employee agrees to repay to the
Aflac Companies any amount already paid under such applicable subparagraph.


E.Survival. Paragraph 15 and this Paragraph 16, to the extent applicable, will
survive the termination of this Agreement and Employee’s employment. In
addition, neither the termination of this Agreement nor Employee’s employment
will terminate any other obligations or rights that, by the specific terms of
this Agreement, extend beyond such termination.


17.    Right to acquire insurance. If Employee shall terminate his employment
hereunder for any reason other than death, he may, at his election, acquire any
insurance policies upon his life owned by the Corporation by giving written
notice of his election to Corporation within ninety (90) days after his
termination of employment. Such policies shall be transferred to the Employee
upon his payment to Corporation of the then interpolated terminal reserve value
of said insurance. In the event any policies transferred to Employee as herein
provided shall not have an interpolated terminal reserve value, then the amount
to be paid by Employee shall be its then fair market value.













14

--------------------------------------------------------------------------------




18.    Change in control.


A.    In general. In the event there is a Change in Control (as defined in this
Paragraph) of Corporation, this Agreement shall, in order to help eliminate the
uncertainties and concerns which may arise at such time, be automatically
extended upon all of the same terms and provisions contained herein, for an
additional period of three (3) years, beginning on the first day of the month
during which such Change in Control shall occur.


B.    Notwithstanding the term of subparagraph A(2) and (B)(2) of Paragraph 13,
and in lieu of the obligations of the Corporation under such paragraph, if,
after a Change in Control Employee’s employment is terminated by Corporation
without “good cause” (as defined in Paragraph 13), or is terminated by Employee
for “good reason” (as defined in Paragraph 18), any such termination by
Corporation to be made only in accordance with the requirements specified by
Paragraph 13.A, Employee shall be entitled to the following if Employee timely
signs and does not revoke a release as provided in subparagraph G of Paragraph
13:


(1)    In a manner, at such times and in such forms as provided in Paragraph
13.A(1), Corporation shall pay Employee’s full base salary to Employee through
the date of termination stated in Corporation’s written notice required pursuant
to Paragraph 13.A hereof (hereinafter in this Paragraph the “Termination Date”)
at the rate in effect on the date such notice is given and, additionally, shall
pay Employee all compensation and benefits payable to Employee under the terms
of any compensation or benefit plan, program or arrangement maintained by
Corporation during such period through the Termination Date.


(2)    The Corporation shall pay Employee all compensation and benefits due
Employee under Corporation’s retirement, insurance and other compensation or
benefit plans, programs of arrangements as such payments become due. The amount
of such compensation and benefits shall be determined under, and paid in
accordance with, Corporation’s retirement, insurance and other compensation or
benefit plans, programs and arrangements.


(3)    In lieu of any further salary payments to Employee for periods subsequent
to the Termination Date, the Corporation shall pay to Employee, immediately
after the Termination Date, a lump sum payment, in cash, equal to three (3)
times the sum of (i) Employee’s annual base salary in effect immediately prior
to the Change in Control and (ii) the higher of the amount paid to Employee
pursuant to the Aflac Incorporated Management Incentive Plan (or any successor
plan thereto) for the year preceding the year in which the Termination Date
occurs or paid in the year preceding the year in which the Change in Control
occurs; provided, if Employee’s separation from service occurs more than
twenty-four (24) months after the Change in Control, only the portion of such
lump-sum severance payment in excess of the total amount that would have been
payable under Paragraphs 13.A(2)(a) and (b) shall be paid pursuant to the terms
hereinabove, and the remainder shall be paid pursuant to the terms of Paragraphs
13.A(2)(a) and (b) as if no Change in Control had occurred; and, provided
further, such amount will be paid upon the day after the six (6)-month
anniversary of Employee’s separation from service; provided further, if upon his
Termination Date Employee has attained his Maximum Retirement Benefit Date, no
amount shall be payable under this subparagraph 3.















15

--------------------------------------------------------------------------------




(4)    The Corporation shall pay to Employee, immediately after the Termination
Date, a lump sum amount, in cash, equal to a pro rata portion (based on the
number of days Employee is an employee during the year in which the Termination
Date occurs) of the aggregate value of the maximum annual amount of all
contingent incentive compensation awards to Employee for all uncompleted periods
under the Aflac Incorporated Management Incentive Plan (or successor plan
thereto); provided, to the extent any amount of such lump sum payable after the
Termination Date is not exempt from Section 409A, such amount will be paid upon
the day after the six (6)-month anniversary of Employee’s separation from
service.


(5)    For a thirty-six (36)-month period after Employee’s separation from
service, Corporation shall provide Employee with life, disability, accident and
health insurance benefits substantially similar to and equal or greater in
economic value than such benefits which Employee is receiving immediately prior
to the Termination Date (without giving effect to any reduction in such benefits
subsequent to a Change in Control which reduction in benefits would constitute
“good reason” as defined in this Paragraph). Benefits required to be provided to
Employee pursuant to this subparagraph B(5) shall be reduced to the extent
comparable benefits are actually received by or made available to Employee
without cost during such thirty-six (36)-month period and any such benefit
actually received by Employee shall be reported to Corporation by Employee.


Notwithstanding the foregoing, with respect to any of such life and/or
disability benefits that are fully insured, in lieu of providing such benefits
for such period, Corporation shall pay Employee a lump-sum amount equal to the
cost of such benefits on a post-employment basis for such thirty-six (36)-month
period; provided, any such cash payment shall be made as soon as practicable
after Employee’s separation from service, with any amount that is not exempt
from Section 409A and that is otherwise payable within the six (6)-month period
beginning on the date of his separation from service being paid upon the day
after the six (6)-month anniversary of his separation from service.


C.    In addition to the payments provided for in subparagraph B of this
Paragraph 18, in the event that after a Change in Control Employee’s employment
by the Corporation is terminated by the Corporation without “good cause” or by
Employee for “good reason,” the Corporation shall continue to honor all Equity
Awards granted to Employee (subject to the terms of such awards) prior to the
Termination Date, and all Equity Awards granted to Employee prior to his Actual
Termination Date shall become fully vested and exercisable (and to the extent
applicable, e.g., with respect to any restricted stock units or similar awards)
payable, as of the Termination Date; provided, any Equity Awards that vest based
on performance will vest as if the maximum performance under the performance
criteria had been satisfied.


D.    Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by Employee in connection with
a Change in Control or the termination of Employee’s employment (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Corporation, any person whose actions result in a Change in
Control or any person affiliated with the Corporation or such person) (all such
payments and benefits being hereinafter called “Total Payments”) would not be

















16

--------------------------------------------------------------------------------




deductible (in whole or in part) by the Corporation, an affiliate or person
making such payment or providing such benefit as a result of Section 280G of the
Internal Revenue Code of 1986 (the “Code”) then, to the extent necessary to make
such portion of the Total Payments deductible (and after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement), adjustments in such payments
shall be made as follows: (i) the cash payments provided pursuant to
subparagraph B.(3) and B.(4) of this Paragraph 18 that are exempt from Section
409A shall first be reduced (if necessary, to zero); (ii) then, if further
reductions are necessary, benefits provided under subparagraph B.(5) of this
Paragraph 18 that are exempt from Section 409A shall be reduced (if necessary,
to zero); (iii) then, if still further reductions are necessary, the cash
payments provided pursuant to subparagraph B.(3) and B.(4) of this Paragraph 18
that are not exempt from Section 409A shall be reduced (if necessary, to zero);
and (iv) finally, if still further reductions are necessary, all of the benefits
provided under subparagraph B.(5) of this Paragraph 18 that are not exempt from
Section 409A shall be forfeited. For purposes of this limitation (i) no portion
of the Total Payments, the receipt or enjoyment of which Employee shall have
effectively waived in writing prior to the date of termination of employment
shall be taken into account (provided that, in no event will any such waiver
impermissibly affect any portion of the Total Payments that is subject to
Section 409A), (ii) no portion of the Total Payments shall be taken into account
which in the opinion of the tax counsel selected by the Corporation’s
independent auditors and reasonably acceptable to Employee does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code,
including by reason of Section 280G(b)(4)(A) of the Code, (iii) except as
provided in clause (iv) above, the payments and benefits be reduced only to the
extent necessary so that the Total Payments (other than those referred to in
clauses (i) or (ii)) in their entirety constitute reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4)(B) of the
Code or are otherwise not subject to disallowance as deductions, in the opinion
of the tax counsel referred to in clause (ii); and (iv) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Corporation’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code. In no
event shall the Corporation’s obligation to continue to honor all Equity Awards
granted to Employee prior to the Termination Date nor the vesting of Equity
Awards in accordance with Paragraph 18.C hereof be affected by this Paragraph
18.D.


E.    Definitions.


(1)    “Change in Control” means a change in ownership or effective control of
the Corporation, Aflac Incorporated or any other “relevant corporation” within
the meaning of Treas. Reg. §1.409A-3(i)(5)(ii) (each a “Relevant Corporation”)
or a change in the ownership of a substantial portion of the assets of a
Relevant Corporation, all within the meaning of Section 409A. As a general
overview, Section 409A’s definition of these terms, and the dates as of which
they occur, are as follows:


(a)    The date any one person, or more than one person acting as a group,
acquires ownership of stock of a Relevant Corporation that, together with stock
held by such person or group constitutes more than fifty percent (50%) of the
total voting power of the stock of a Relevant Corporation. However, if any one
person, or more than one person acting as a group, is considered to own more















17

--------------------------------------------------------------------------------




than fifty percent (50%) of the total fair market value or total voting power of
the stock of a Relevant Corporation, the acquisition of additional stock by the
same person or persons is not considered to cause a change in the ownership of a
Relevant Corporation or to cause a change in the effective control of a Relevant
Corporation.


(b)    The date any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
a Relevant Corporation possessing thirty percent (30%) or more of the total
voting power of the stock of a Relevant Corporation.


(c)    The date that any one person, or more than one person acting as a group
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such person or persons) assets from a Relevant
Corporation that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
a Relevant Corporation immediately before such acquisition or acquisitions.


(d)    The date a majority of the board of directors of a Relevant Corporation
for which no other corporation is a majority shareholder is replaced during any
twelve (12)-month period by directors whose appointment or election is not
endorsed by a majority of the members of such Relevant Corporation’s board of
directors before the date of the appointment or election.


(2)    “Good reason” shall mean the termination of employment by Employee upon
the occurrence of any one or more of the following events to the extent that
there is, or would be if not corrected, a material negative change in Employee’s
employment relationship with Corporation:


(a)    A material breach by Corporation of the terms and conditions of this
Agreement affecting Employee’s salary and bonus compensation, any employee
benefit, Equity Awards or the loss of any of Employee’s titles or positions with
Corporation;


(b)    A significant diminution of Employee’s duties and responsibilities;


(c)    The assignment to Employee of duties significantly inconsistent with or
different from his duties and responsibilities existing at the time of a Change
in Control;


(d)    A purported termination of Employee’s employment by Corporation other
than as permitted by this Agreement;



























18

--------------------------------------------------------------------------------




(e)    The relocation of Corporation’s principal office or of Employee’s own
office to any place beyond twenty-five (25) miles from the current principal
office of Corporation in Columbus, Georgia; and


(f)    The failure of any successor to Corporation to expressly assume and agree
to discharge Corporation’s obligations to Employee under this Agreement as
extended under this Paragraph, in form and substance satisfactory to Employee.


Notwithstanding the foregoing, Employee shall have good reason under this
Agreement only if (i) Employee provides Corporation, within ninety (90) days of
the occurrence of the event giving rise to the notice, a written notice
indicating the specific good reason provision(s) in this Agreement relied upon,
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for good reason, and indicating a date of termination of
employment (not less than thirty (30) nor more than sixty (60) days after the
date such notice is given); and (ii) such facts and circumstances are not
substantially corrected by Corporation prior to the date of termination
specified by Employee in such notice. Any failure by Employee to set forth in a
notice of good reason any facts or circumstances which contribute to the showing
of good reason shall not waive any right of Employee hereunder or preclude
Employee from asserting such fact or circumstances in enforcing his rights
hereunder.


19.    No requirement to seek employment and no offset. Corporation agrees that,
if Employee’s employment is terminated by Corporation during the term of this
Agreement or by Employee for “good reason” during the term of this Agreement,
Employee is not required to seek other employment or attempt in any way to
reduce the amounts payable to Employee by Corporation pursuant to the applicable
terms of this Agreement; it being understood and agreed that the amount of any
payment or benefit to Employee provided for hereunder shall not be reduced by
any compensation or other benefits earned by Employee as a result of his
employment by another employer or, after a Change in Control, by Corporation’s
attempt to offset any amount claimed to be owed by Employee to Corporation or
otherwise.


20.    Waiver of breach or violation not deemed continuing. The waiver by either
party of a breach or violation of any provision of this Agreement shall not
operate as or be construed to be a waiver of any subsequent breach hereof.


21.    Notices. Any and all notices required or permitted to be given under this
Agreement will be sufficient if furnished in writing, sent by registered or
certified mail to his last known residence in the case of Employee or to its
principal office in Columbus, Georgia, in the case of the Corporation.


22.    Authority. The provisions of this Agreement required to be approved by
the Board of Directors of Corporation or the Compensation Committee of the Board
have been so approved and authorized.


23.    Arbitration. From time-to-time, Employee agrees to sign and become a
party to any arbitration agreement with such terms as Corporation may provide,
and the terms of such arbitration

















19

--------------------------------------------------------------------------------




agreement shall be incorporated herein by this reference and shall apply to all
claims under this Agreement; provided, notwithstanding the foregoing, any claims
or actions, whether for damages, injunctive relief or other relief, for any
violation or breach of the Covenants set forth in Paragraphs 15 and 16,
including but not limited to the actions described in subparagraphs C and D of
Paragraph 16, (i) shall be excluded from the arbitration agreement and its
applicability, and (ii) shall be subject to the jurisdiction of the applicable
court as set forth in Paragraph 24.


/s/ KC          /s/ PSA
Initials for Corporation         Initials of Employee


24.    Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Georgia. Any legal action brought
in regard to this Agreement, which is not subject to arbitration as provided in
Paragraph 23 or is brought to enforce the finding of the arbitrator, shall be
brought in the Superior Court of Muscogee County, Georgia, or the United States
District Court of the Southern District of Georgia, whichever applies, and the
parties waive jurisdiction and venue in any other court.


25.    Paragraph Headings. The paragraph headings contained in this Agreement
are for convenience only and shall in no manner be construed as part of this
Agreement.


26.    Two originals. This Agreement is executed in two (2) originals, each of
which shall be deemed an original and together shall constitute one and the same
Agreement, with one original being delivered to each party hereto.


27.    Code Section 409A. This Agreement is intended to comply with the
requirements of Code Section 409A and shall be construed accordingly. Any
payments or distributions to be made to Employee under this Agreement upon a
“separation from service” (as defined above) of amounts classified as
“nonqualified deferred compensation” for purposes of Code Section 409A, payable
due to a separation from service and not exempt from Section 409A, shall in no
event be made or commence until six (6) months after such separation from
service. Each payment of nonqualified deferred compensation under this Agreement
shall be treated as a separate payment for purposes of Code Section 409A.
Notwithstanding the foregoing, Corporation shall not be liable to Employee or
any other person if the Internal Revenue Service or any court determines for any
reason that any payments under this Agreement are subject to taxes or penalties
under Section 409A.


28.    Tax Withholding. Corporation shall withhold all applicable taxes from any
amounts payable under this Agreement, including, but not limited to, any
federal, foreign, state and local taxes; and all such amounts described in this
Agreement shall be paid net of such taxes.


29.    Amendments and Waivers. Except as otherwise specified herein, this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with the written consent of Corporation and Employee.












 

20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Corporation has hereunto caused its name to be signed and
its seal to be affixed by its duly authorized officers, and Employee has
hereunto set his hand and seal, all being done in duplicate originals, with one
original being delivered to each party as of the 19th day of August, 2015.




 
 
           AMERICAN FAMILY LIFE ASSURANCE
 
 
           COMPANY OF COLUMBUS (Aflac)
 
 
 
 
 /s/ Paul S. Amos, II
 
BY:
/s/ Kriss Cloninger, III
PAUL S. AMOS, II    
 
 
KRISS CLONINGER, III
Employee
 
 
Executive Vice President
 
 
 
 
 /s/ Robin L. Blackmon  
 
ATTEST:
/s/ J. Matthew Loudermilk
Witness
 
 
J. MATTHEW LOUDERMILK
 
 
 
Vice President, Corporate Secretary




21